internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-100284-03 cc psi b4 date taxpayer's name taxpayer's address taxpayer's identification no date of conference legend decedent h son son painting x bank date date dollar_figurem dollar_figuren issue is painting for which an estate_tax_marital_deduction was claimed and allowed on the estate_tax_return form_706 filed by the estate of decedent’s spouse h includible in decedent’s gross_estate pursuant to the doctrine_of duty_of_consistency conclusion the doctrine_of duty_of_consistency applies in this case accordingly painting is includible in decedent’s gross_estate facts decedent’s spouse h died testate on date survived by decedent and h’s two children from a prior marriage son and son decedent x and bank were appointed as co-executors of h’s estate under section iv of h’s will h bequeathed to decedent a life_estate in certain personalty including all oil paintings section iv property upon decedent’s death all of the property subject_to this section iv life_estate was to pass to h’s children son and son in equal shares under section v of h’s will h bequeathed to decedent a life_estate in other personalty including all furniture rugs carpets draperies books chinaware and household goods and equipment situated in h’s two residential properties section v property under section v decedent also had the power to use consume sell or otherwise dispose_of all or any part of the section v property during her lifetime as she may see fit on decedent’s death the property subject_to section v is to pass outright in equal shares to the children of h who survive him the residue of h’s estate is to be divided equally into separate shares with one of the shares to be held in trust for the benefit of each of decedent son and son the one-third share passing for the benefit of decedent was to be held in a_trust intended to qualify as qualified_terminable_interest_property qtip described in sec_2056 of the internal_revenue_code among the personal_property included in h’s gross_estate were a number of paintings including painting schedule f of form_706 united_states estate_tax_return date revision item lists household furniture artwork and miscellaneous personal_property valued as per attached appraisal the appraisal attached to the return lists painting as item as follows pastel attributed to the artist that painted painting 35½ x - dollar_figurem the executors of the estate determined that because panting was identified as a pastel rather than an oil painting painting did not pass under section iv of the will but rather under section v on the form_706 a marital_deduction was claimed for the value of the section v property including painting under sec_2056 specifically schedule m item lists household contents and personal effects included in schedule f item passing pursuant to section v of will in addition on schedule m the executors elected to treat the property passing to the qtip_trust for the benefit of the decedent as qualified_terminable_interest_property under sec_2056 and a deduction was claimed for the value of that trust a qtip_election was not made and a marital_deduction was not claimed for the value of the section iv property decedent died testate on date decedent’s two sons and decedent’s attorney were appointed as the co-executors of decedent’s estate article vi section c of decedent’s will provides generally that any estate_taxes attributable to the inclusion of property in the gross_estate under sec_2041 shall be apportioned against such property shortly after decedent’s death painting was sold for dollar_figuren it has been determined that the painting is in fact an oil painting accordingly decedent’s estate contends that painting passed under section iv of h’s will rather than section v and therefore decedent never possessed a general_power_of_appointment over the painting accordingly painting is not includible in decedent’s gross_estate decedent’s estate acknowledges that the marital_deduction claimed for painting in h’s estate was erroneous and that the painting should have been subject_to estate_tax in h’s estate law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse to the extent such interest is included in determining the value of the gross_estate sec_2056 provides that a marital_deduction is not allowed in the case of a terminable_interest passing to the spouse that is an interest that passes to the spouse that will terminate or fail on the lapse of time or the occurrence of an event however sec_2056 provides an exception to the terminable_interest_rule of sec_2056 under sec_2056 an interest passing to the spouse will not be considered a terminable_interest if the spouse is entitled to all the income from the property and the spouse possesses a general power to appoint the property exercisable alone and in all events either during the spouse’s life time or at the spouse’s death sec_2056 provides another exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under sec_2056 for purposes of sec_2056 qtip property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 and ii qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse is entitled_for_life to all the income from the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse in order to qualify as qtip property the executor must elect to treat the property as qtip property on the estate_tax_return sec_2041 generally provides for the inclusion in the gross_estate of all property to the extent to which the decedent possesses at the time of death a general_power_of_appointment with respect to the property sec_2044 and b provide generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 the duty_of_consistency sometimes referred to as quasi-estoppel is an equitable doctrine that federal courts historically have applied in appropriate cases to prevent unfair tax gamesmanship 884_f2d_959 7th cir the duty_of_consistency doctrine is based on the theory that the taxpayer owes the commissioner the duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer’s own prior error or omission generally the doctrine precludes the taxpayer from taking one position on one tax_return and a contrary position on a subsequent return after the limitations_period has run for the earlier year if such contrary position would harm the commissioner 105_tc_324 in order for the doctrine_of the duty_of_consistency to apply in a particular case three elements must be present a representation by the taxpayer reliance on the representation by the internal_revenue_service service and an attempt by the taxpayer after the statute of limitation on assessment has expired to change the representation because the duty_of_consistency is an affirmative defense the proponent of the doctrine bears the burden of proving that it applies cluck v commssioner t c pincite as described above the doctrine applies where the same taxpayer makes conflicting representations however the duty_of_consistency can also be applied to bind one person to a representation made by another where the two are deemed to be in privity whether there is sufficient identity of interests between the parties to warrant the application of the duty_of_consistency depends on the facts and circumstances of each case 109_tc_290 cluck v commissioner t c pincite concluding that a husband and wife can have interests so closely aligned that one spouse may be estopped under the duty_of_consistency doctrine by the prior representations of the other spouse see also 495_f2d_211 8th cir estate beneficiary was bound by representation of value made by the executor-beneficiary of the estate griffith v united_states aftr 2d n d tex mcmillan v united_states aftr 2d s d w va 537_f2d_457 ct_cl 276_f2d_17 ct_cl estate beneficiaries who were minors at the time the estate was administered were not bound by estate representations as to the value of inherited property in estate of letts v commissioner cited above the decedent’s husband’s will created a marital trust for the benefit of the decedent that was intended to qualify as qtip property for purposes of the federal estate_tax_marital_deduction decedent’s only interests in the trust were a right to receive all trust income a right to withdraw up to dollar_figure per year and a right to receive at the trustee’s discretion distributions of principal for her comfort maintenance and support in preparing schedule m of the estate_tax_return the executors of husband’s estate checked the no box utilized to signify that a qtip_election was not being made however the executors claimed a marital_deduction for the value of the property passing to the marital trust upon the decedent’s death the decedent’s estate contended that the marital trust was not includible in the decedent’s gross_estate under sec_2044 or any other code section on the basis that the husband’s estate by checking the no box had not treated the property as qtip property further other than the power to withdraw dollar_figure annually the decedent had no general_power_of_appointment over the property justifying inclusion under sec_2041 the taxpayer further argued that a duty_of_consistency did not apply between the decedent’s estate and the estate of her husband however the tax_court disagreed and found that there was a sufficient identity of interests between the husband’s estate and decedent’s estate such that the duty_of_consistency would apply initially the tax_court noted that i t is a basic policy of the marital_deduction that property that passes untaxed from a predeceasing spouse to a surviving_spouse is included in the gross_estate of the surviving_spouse estate of letts v commissioner t c pincite the court then concluded there is a sufficient identity of interests between the estates of james letts jr and of decedent to trigger the duty_of_consistency decedent and james letts jr were married their estates were a single economic unit decedent’s husband left his estate to decedent james p letts iii and joanne magbee husband and decedent’s children decedent was an executrix of her husband’s estate james p letts iii signed both returns joanne magbee is also a coexecutor of signed the estate_tax_return for decedent’s estate estate of letts v commissioner t c pincite in the instant case we believe that the duty_of_consistency does apply to bind the decedent’s estate to the representations made by h’s estate regarding the qualification of painting for the marital_deduction initially we note that all three elements required for application of the duty_of_consistency have been satisfied for purposes of the duty_of_consistency a taxpayer’s treatment of an item on a return can be a representation that facts exist which are consistent with how the taxpayer reports the item on the return estate of letts v commissioner t c pincite several representations were made by h’s estate on the estate_tax_return regarding the treatment of the painting for estate_tax purposes an appraisal attached to the federal estate_tax_return identified painting as a pastel h’s estate represented that painting passed under section v of h’s will further by identifying the property as passing under section v and claiming a marital_deduction for painting the estate represented that decedent possessed a life_estate coupled with a general_power_of_appointment with respect to painting that qualified painting for the marital_deduction under sec_2056 thus the first element has been met estate of letts v commissioner t c pincite further the service relied on the representations that painting passed under section v of the will that decedent had a general_power_of_appointment with respect to painting and therefore that the painting qualified for the marital_deduction the service relies on a fact if a taxpayer files a return that contains an inadequately disclosed item of which the service was not otherwise aware the service accepts the return and the time to assess tax expires without an audit of that return estate of letts v commissioner t c pincite in the instant case there was nothing on the estate_tax_return to alert the irs as to any issue presented regarding the treatment of painting nor did h’s estate provide any facts to show that painting should have passed under section iv and was not subject_to the marital_deduction thus based on the representations made on the estate_tax_return the service allowed the marital_deduction with respect to painting the service may rely on a presumption of correctness of a return that is given to the service under the penalties of perjury hughes luce l l p v commissioner tcmemo_1994_559 further the time to make an adjustment and assess tax with respect to h’s estate has expired thus the second element of the duty_of_consistency has been satisfied finally the decedent’s estate now maintains contrary to prior representations that painting was not section v property and therefore decedent did not possess a general_power_of_appointment with respect to painting and the marital_deduction should not have been allowed with respect to the property accordingly decedent’s estate argues that the value of painting is not includible in decedent’s gross_estate as previously stated the statute_of_limitations has expired as to h’s estate further decedent’s estate does not dispute that the third element has been met with respect to painting therefore the third element of the duty_of_consistency has been satisfied although h’s estate and decedent’s estate are different taxpayers there is sufficient privity between h’s estate and decedent’s estate such that decedent’s estate is bound by the representations made by h’s estate under the duty_of_consistency doctrine specifically h and decedent were married as the court noted in estate of letts the basic policy rationale underlying the allowance of the estate_tax_marital_deduction is that the property for which a deduction is allowed in the estate of the first spouse to die will be included in the gross_estate of the second spouse to die thus h’s estate derived a specific tax_benefit a marital_deduction presumptively conditioned on consistent treatment of the assets for which a deduction was allowed in decedent’s estate accordingly for transfer_tax purposes the two estates are treated as a single economic unit next as a practical matter h’s estate and decedent’s estate functioned as a single economic unit pursuant to which h’s estate’s property was to be available to the spouse during her lifetime and then pass to son and son when she died son and son are the remainder beneficiaries of the interests created under section iv and section v of h’s will and the marital trust created under the residuary clause of h’s will the section v property and the residuary marital trust are also included in decedent’s gross_estate moreover decedent was a co-executor of h’s estate as co-executor decedent signed the form_706 declaring under the penalties of perjury that she had examined the return including accompanying schedules and statements and to the best of her knowledge and belief the return was true correct and complete thus as was the case in estate of letts h’s estate and decedent’s estate were in privity both for purposes of disposing of h’s property and for transfer_tax purposes however decedent’s estate contends that h’s estate and decedent’s estate were not in privity and therefore the duty_of_consistency does not apply in this regard the estate notes that decedent had little involvement with the preparation of h’s estate’s form_706 and relied on the other co-executors to make all decisions regarding the form_706 including the decision to characterize painting as section v property it has been clearly established by several courts that a co-executor’s lack of participation does not preclude the application of the duty_of_consistency in beltzer v united_states the taxpayer a co-executor of his father’s estate inherited stock that had been reported on the estate_tax_return as having a fair_market_value of dollar_figure after the statute_of_limitations on assessments against the estate expired the taxpayer sold his shares for dollar_figure for purposes of determining gain on the sale of the stock the taxpayer asserted that the stock had a fair_market_value of dollar_figure on the date of his father’s death despite the fact that he had signed the estate_tax_return and had received the benefit of the lower reported estate_tax_value the taxpayer argued that he should not be bound by the estate’s representation of value because he relied on his co- executor to prepare the estate_tax_return the court rejected this argument stating a taxpayer in this situation innocent or otherwise who has already had the advantages of a past alleged misstatement - such advantage now beyond recoupment - may not change his posture and by claiming he should have properly paid more tax before avoid the present levy beltzer v united_states f 2d pincite see also estate of letts v commissioner t c pincite mcmillan v united_states aftr 2d pincite alternatively decedent’s estate contends that privity must exist between son and son and h’s estate in order for the duty_of_consistency doctrine to apply in support of this argument decedent’s estate relies on 276_f2d_17 ct_cl in ford the decedent a citizen_of_the_united_states and a resident of brazil owned stock in a brazilian corporation which passed to his two minor children the commissioner agreed to the value of the stock reported by the executor but litigated other issues after the children reached majority they sold their stock and in determining the gain to be recognized for income_tax purposes claimed a basis that was substantially in excess of the value at which the stock was included for estate_tax purposes in determining the value of the gross_estate the court held that the duty_of_consistency did not estop the children from asserting that the stock had a value in excess of that reported for estate_tax purposes the court concluded that the children although beneficiaries of the estate were not bound by the estate’s valuation of the stock because the children were minors at the time of the estate_tax proceeding and had no knowledge of what was reported on the estate_tax_return the estate argues that in this case under the terms of decedent’s will son and son bear the burden of paying any estate_tax generated by the inclusion of painting in the gross_estate and therefore they are the taxpayers to which the duty_of_consistency would apply similar to the situation presented in ford they did not have a fiduciary role in h’s estate and did not participate in the preparation of h’s or decedent’s estate_tax returns further both had a strained relationship with decedent accordingly son and son were not in privity with h’s estate the estate’s reliance on ford is misplaced in ford the taxpayers involved were the decedent’s estate on the one hand and the estate beneficiaries on the other who sold the inherited property and were subject_to income_tax on the realized gain in the instant case as was the case in estate of letts discussed above the application of the duty_of_consistency turns on the relationship between h’s estate the taxpayer that made the representation and decedent’s estate the taxpayer attempting to change the representation after expiration of the statute_of_limitations has expired son and son although beneficiaries of the marital property interests that bear the burden of payment of the estate_tax are not the taxpayers in this case see 537_f2d_457 ct_cl where the court concluded that the estate beneficiaries who would bear the burden of payment of any income_tax paid_by the estate on gain realized on the sale of estate assets were not the real parties_in_interest since neither is the taxpayer here nor filed the returns in issue and therefore their interest are only derivative thus neither son 1's nor son 2's relationship to the decedent or their involvement or lack of involvement in the tax proceedings is a necessary element in determining whether the duty_of_consistency applies in this case moreover ford is clearly distinguishable to this case the taxpayers in ford were minor children who inherited stock from their deceased father’s estate neither child was a fiduciary or was legally required to participate in the administration of their father’s estate in this case decedent whose estate is the taxpayer was an adult a co- executor and a beneficiary of h’s estate the other taxpayer other courts have also distinguished ford on a similar basis hess v united_states f 2d pincite trustees of the residual trust were also co-administrators of the estate that made the representation as to value on which the service relied beltzer v united_states f 2d pincite ford distinguished on the ground that taxpayer an adult served as co- executor of his father’s estate griffith v united_states aftr 2d n d tex son states in an affidavit submitted in conjunction with the request for technical_advice that he received a copy of the form_706 filed by h’s estate after it was filed and after the return was filed met with an officer of bank to review matters relating to the partial_distribution of his inheritance there is no indication that the treatment of painting was ever questioned ford distinguished on the ground that taxpayer an adult served as executrix of her deceased husband’s estate mcmillan v united_states aftr 2d s d w va ford distinguished on the ground that taxpayers were adults when they served as co-executor of their father’s estate estate of letts v commissioner t c pincite h ere in contrast to ford decedent was an adult a co-executor and a beneficiary of the estate of her husband as discussed above under the facts presented here there is sufficient privity between h’s estate and decedent’s estate such that decedent’s estate should be bound by the representations made by h’s estate under the duty_of_consistency doctrine accordingly painting is includible in decedent’s gross_estate caveat a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent
